Citation Nr: 1610911	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-27 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from February 1979 to May 1979, and active service from January 1985 to May 1985, and January 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs Regional Office (RO).  In the July 2009 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for January 2010.  However, in a January 2010 statement, received prior to the scheduled hearing, the Veteran withdrew the request for a hearing.   

This matter was previously before the Board in August 2014, at which time it was remanded for additional development.  


FINDING OF FACT

In separate February 2015 written statements, the Veteran and representative withdrew the appeal for entitlement to an increased rating for a lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the July 2008 rating decision that denied a rating in excess of 40 percent for a service-connected lumbar spine disability.  In July 2009, the Veteran perfected an appeal of that issue. 

In a December 2015 statement, the Veteran withdrew the appeal of the issue of entitlement to a rating in excess of 40 percent for a lumbar spine disability.  As the Veteran has properly withdrawn the substantive appeal with respect to that issue, the Board does not have jurisdiction to decide any appeal for that benefit.  Therefore, that appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal for entitlement to a rating in excess of 40 percent for a lumbar spine disability is dismissed.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


